APPENDIX A

Co-conspirator plea agreements (with final government recommendation at sentencing and ultimate sentence imposed by Court). All
references are to the 2003 Guidelines Manual.

Public Official Co-Conspirators Who Pled to Honest-Services Fraud

      Defendant        Date of    Offense(s)       Guideline           Honest-            Adjustments        Total         Government             Court’s Sentence
                        Plea                     (Base Offense     Services/Bribery                         Offense      Recommendation
                                                    Level)          Enhancements                             Level
 Robert Ney           9/15/06    Honest-        §2C1.7 (10)      +8                       +2 or +3          17 or 18   27 months (argued in      30 months
                                 Services       and              (Elected Official)       (Role in the      (24-30     favor of +3 "Role in      incarceration
                                 Fraud, False   §2C1.3 (6)                                Offense)          months     the Offense"
                                 Statements,                                              -3                or 27-33   enhancement)
                                 Employment                                               (Acceptance of    months)
                                 Restrictions                                             Responsibility)
 William Heaton       2/26/07    Honest-        §2C1.7 (10)      +8                       -3                15         "Low end" of 6-12         48 months probation
                                 Services                        (Elected Official)       (Acceptance of    (18-24     month range with
                                 Fraud                                                    Responsibility)   months)    home confinement
                                                                                                                       (5K1.1 letter requested
                                                                                                                       5-level reduction)
 Mark Zachares        4/24/07    Honest-        §2C1.7 (10)      +8                       -3                15         12-18 months              48 months probation
                                 Services                        (Elected Official)       (Acceptance of    (18-24     (5K1.1 letter requested   (24 days in jail on
                                 Fraud                                                    Responsibility)   months)    2-level reduction)        weekends)



 John Albaugh         6/2/08     Honest-        §2C1.7 (10)      +8                       -2                16         27 months                 60 months probation
                                 Services                        (Elected Official;       (Acceptance of    (21-27     (Objected to 2-level      (4 months in
                                 Fraud                           "greater than any        Responsibility)   months)    reduction for             halfway house)
                                                                 adjustment … based                                    Acceptance of
                                                                 on value of [bribes]")                                Responsibility)
 Ann Copland          3/10/09    Honest-        §2C1.7 (10)      +4                       -2                12         10 to 16 months           48 months probation
                                 Services                        (Value of bribe          (Acceptance of    (10-16                               (75 days in halfway
                                 Fraud                           "exceeds $10,000 but     Responsibility)   months)                              house, 75 days
                                                                 is less than                                                                    home detention)
                                                                 $30,000")
Greenberg Traurig Lobbyist Co-Conspirators Who Pled to Honest-Services Fraud

    Defendant        Date of        Offense(s)             Guideline                Honest-Services/        Adjustments           Total          Government             Court’s
                      Plea                            (Base Offense Level)               Bribery                                 Offense       Recommendation           Sentence
                                                                                     Enhancements                                 Level
 Michael            11/21/05     Bribery, Fraud,    §2C1.1 (10) for               +2                       +1 (Multiple       24*              24 months (5K1.1       20 months
 Scanlon                         Honest-Services    "Corruption Offenses"         (More Than One           Counts)            (51-63           letter)                incarceration
                                 Fraud              §2B1.1 (6) for "Fraud         Bribe)                   -3 (Acceptance     months)
                                                    Offenses"                     +8                       of
                                                                                  (Elected Official)       Responsibility)
 Jack Abramoff      1/3/06       Bribery, Fraud,    §2C1.1 (10) for               +2                       +4 (Role in the    31*              39 months              48 months
                                 Honest-Services    "Corruption Offenses"         (More Than One           Offense)           (108-135         (5K1.1 letter          incarceration
                                 Fraud, Tax         §2B1.1 (6) for "Fraud         Bribe)                   +1 (Multiple       months)          requested 6-level
                                 Evasion,           Offenses"                     +8                       Counts)                             reduction and
                                 Employment         §2T4.1 (22) for "Tax          (Elected Official)       -3                                  credit for time
                                 Restrictions       Offenses"                                              (Acceptance of                      served for offense
                                                                                                           Responsibility)                     in S.D. Fl.)
 Neil Volz          5/8/06       Honest-Services    §2C1.7 (10) for Honest-       +8                       -3 (Acceptance     15               "low end" of 4-10      24 months
                                 Fraud,             Serivces Fraud                (Elected Official)       of                 (18-24           months, with home      probation
                                 Employment         §2C1.3 (6) for                                         Responsibility)    months)          confinement
                                 Restrictions       Employment Restrictions                                                                    (5K1.1 letter
                                                                                                                                               requested 6-level
                                                                                                                                               reduction)
 Tony Rudy          3/31/06      Mail & Wire        §2C1.7 (10) for Honest-       +8                       +2 (Multiple       17               Plea Agreement         Not yet
                                 Fraud, Honest-     Services Fraud                (Elected Official)       Counts)            (24-30           includes potential     sentenced
                                 Services Fraud,    §2B1.1 (6) for Mail &                                  -3                 months)          for 5K1.1 letter
                                 Employment         Wire Fraud                                             (Acceptance of
                                 Restrictions       §2C1.3 (6) for                                         Responsibility)
                                                    Employment Restrictions
 Todd Boulanger     1/30/09      Honest-Services    §2C1.7 (10)                   +8                       -3                 15               Plea Agreement         Not yet
                                 Fraud                                            (Elected Official;       (Acceptance of     (18-24           includes potential     sentenced
                                                                                  "greater than any        Responsibility)    months)          for 5K1.1 letter
                                                                                  adjustment … based
                                                                                  on” bribe value)
 Kevin Ring         N/A          Illegal            §2C1.1 (10)                   +2 (More Than One        +3                 37               210 to 262 months
 (Government's                   Gratuities,                                      Bribe)                   (Role in the       (210 to 262
 current position                Honest-Services                                  +20 (Benefit received Offense)              months)
 re: Guidelines)                 Fraud                                            in exchange for          +2
                                                                                  bribes between           (Obstruction of
                                                                                  $7mm and $20mm)          Justice)
*Scanlon and Abramoff’s total offense level driven by §2B1.1, which related to the fraud on the Indian tribes. This resulted in an offense level of 26 for Scanlon (due to
$7 million to $20 million loss to the tribes) and 32 for Abramoff (due to $25 million loss to the tribes).